Case: 19-11642   Date Filed: 04/09/2020   Page: 1 of 10



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11642
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:18-cr-80139-WPD-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


JUNIOR JOEL JOSEPH,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 9, 2020)



Before LUCK, LAGOA and BLACK, Circuit Judges.

PER CURIAM:
              Case: 19-11642     Date Filed: 04/09/2020   Page: 2 of 10



      Junior Joseph appeals his convictions for conspiring to export firearms to

Haiti without authorization, 18 U.S.C. § 371 (Count 1); knowingly and willfully

exporting rifles, pistols, and ammunition without authorization from the United

States State Department, 22 U.S.C. § 2778 (Count 2); exporting shotguns without

authorization from the United States Department of Commerce, 50 U.S.C. §§ 1702

and 1705 (Count 3); fraudulently and knowingly attempting to export firearms, 18

U.S.C. § 554 (Count 4); and knowingly making false statements in documents

those licensed to sell firearms must keep, 18 U.S.C. § 924(a)(1)(A) (Count 5). He

advances two arguments on appeal. First, he asserts the Government failed to

present sufficient evidence for a reasonable juror to conclude that he was guilty of

Counts 1 through 5 beyond a reasonable doubt. Second, he contends the district

court clearly erred in finding that an out-of-court conversation between two

Government witnesses was only a technical violation of the sequestration rule and

abused its discretion in finding that the conduct was remedied through cross-

examination. After review, we affirm Joseph’s convictions.

                                 I. DISCUSSION

A. Sufficiency of the Evidence

      Two standards of review govern Joseph’s sufficiency arguments. As to

Counts 1 through 4, we will review his arguments under a de novo standard of

review. United States v. Browne, 505 F.3d 1229, 1253 (11th Cir. 2007) (reviewing


                                          2
              Case: 19-11642     Date Filed: 04/09/2020    Page: 3 of 10



de novo the denial of a motion for judgment of acquittal on sufficiency grounds).

However, where the defendant fails to challenge the sufficiency of the evidence on

a particular count, as Joseph failed to do on Count 5, this Court reviews the

sufficiency of the evidence on that count for a manifest miscarriage of justice. See

United States v. Tagg, 572 F.3d 1320, 1323 (11th Cir. 2009). A miscarriage of

justice occurs when the evidence of an “element of the offense is so tenuous that a

conviction would be shocking.” Id.

      When determining sufficiency, we view the evidence “in the light most

favorable to the Government, drawing all reasonable inferences and credibility

choices in the Government’s favor.” Browne, 505 F.3d at 1253. We will affirm a

district court’s denial of a motion for judgment of acquittal if a reasonable jury

could conclude the evidence establishes the defendant’s guilt beyond a reasonable

doubt. Id. This standard does not require the evidence to be inconsistent with

every reasonable hypothesis other than guilt, but rather, the jury may choose

between reasonable conclusions based on the evidence. Id.

             1. Count 1

      To prove Count 1, the Government had to present evidence Joseph conspired

“to commit any offense against the United States, or to defraud the United States,

or any agency thereof in any manner or for any purpose,” and committed any act to

effect the object of the conspiracy. See 18 U.S.C. § 371. The elements of a


                                          3
              Case: 19-11642     Date Filed: 04/09/2020   Page: 4 of 10



conspiracy under 18 U.S.C. § 371 consist of: “(1) an agreement among two or

more persons to achieve an unlawful objective; (2) knowing and voluntary

participation in the agreement; and (3) an overt act by a conspirator in furtherance

of the agreement.” United States v. Hasson, 333 F.3d 1264, 1270 (11th Cir. 2003).

Furthermore, it is unnecessary that the Government prove that Joseph knew all of

the details or participated in every aspect of the conspiracy. United States v.

Moran, 778 F.3d 942, 960 (11th Cir. 2015). Rather, the Government must only

prove that Joseph knew of the essential aspects of the conspiracy. Id.

      The jury heard sufficient evidence to reasonably infer that Joseph knew of

and agreed with others to export the firearms to Haiti. First, the Government was

allowed to prove its case through circumstantial evidence, despite Joseph’s

arguments to the contrary, and the jury was allowed to make reasonable inferences

from that evidence. See id. (explaining the government may prove a conspiracy by

circumstantial evidence); United States v. Mendez, 528 F.3d 811, 814 (11th Cir.

2008) (“When the government relies on circumstantial evidence, reasonable

inferences, not mere speculation, must support the conviction.”); United States v.

Williams, 390 F.3d 1319, 1325 (11th Cir. 2004) (stating circumstantial evidence

may prove knowledge and intent). The evidence showed Joseph spoke with

Michael Foreman, Kevin Beary, James Anzalone, Vernon Starnes, and Susana

Anderson about exporting firearms and equipment to Haiti. Although Joseph


                                          4
              Case: 19-11642     Date Filed: 04/09/2020    Page: 5 of 10



asserts that his brother Jimy purchased and exported the firearms, the companies

indicated sales to Global Dynasty generally, not specifying whether it was Jimy,

rather than Joseph, who made the purchase.

      The evidence also reflects that Joseph purchased two large gun safes and

was aware of the transfer of the firearms to Jimy prior to their export, as seen in the

Form 4473s. The jury further heard that Joseph: (1) paid Jimy $4,000 the day

before Jimy paid to have the truck shipped to Haiti, (2) paid for Jimy’s plane ticket

to Haiti, and (3) discussed the truck’s arrival and firearms sales with Haitian

officials and nationals, specifically, Edward Dollar, Aramick Louis, Nicholas

Herve, and Senator Herve. Although Charles Durand and David St. Vil had more

contact with Jimy than with Joseph and Joseph was not present when Durand

helped Jimy move the boxes or at the delivery of the truck to Monarch Shipping,

the Government was not required to prove Joseph’s knowledge of, or participation

in every aspect of, the conspiracy. See Moran, 778 F.3d at 960. The Government

proved that Joseph knew of the “essential aspects” of the conspiracy. See id. As

such, the jury reasonably inferred that Joseph agreed to, knew about, and

participated in the export of the firearms. See Hasson, 333 F.3d at 1270.

      2. Counts 2 through 4

      The Arms Export Control Act (AECA), which regulates the commercial

export from the United States of the arms and ammunitions categorized as


                                          5
              Case: 19-11642      Date Filed: 04/09/2020    Page: 6 of 10



“defense articles,” imposes criminal sanctions for willful violations of its

regulations. 22 U.S.C. § 2778. The export of defense articles requires a license

under the AECA. United States v. Man, 891 F.3d 1253, 1265 (11th Cir. 2018). To

prove Count 2, the Government had to show a willful violation—that Joseph knew

that it was unlawful to export the firearms and intentionally violated the “known

legal duty” not to export them. Id. at 1268. It is insufficient to show Joseph was

merely aware of the general unlawful nature of his actions. Id.

      Similarly, the International Emergency Economic Powers Act (IEEPA)

grants the president the power to “regulate . . .any . . . importation or exportation of

. . . any property in which any foreign country or a national thereof has any interest

by any person, or with respect to any property, subject to the jurisdiction of the

United States.” 50 U.S.C. § 1702(a)(1)(B). Under the delegated authority, the

Commerce Department may prohibit the export of certain items without a license.

See 50 U.S.C. § 1701; 15 C.F.R. Pt. 764. Consequently, to prove Count 3, the

Government had to show Joseph willfully committed, attempted to commit, or

conspired to commit a violation of a regulation issued under the IEEPA. 50 U.S.C.

§ 1705(c).

      To prove Count 4, the Government had to show Joseph “fraudulently or

knowingly export[ed] or sen[t] from the United States, or attempt[ed] to export or

send from the United States, any merchandise, article, or object contrary to any law


                                           6
              Case: 19-11642     Date Filed: 04/09/2020   Page: 7 of 10



or regulation of the United States.” See 18 U.S.C. § 554(a). Knowledge, under

Count 4, may also be proven through a showing of willful blindness if the facts

support an inference that Joseph was aware of a high probability of the existence of

a fact in question. United States v. Steed, 548 F.3d 961, 977 (11th Cir. 2008).

      The Government presented sufficient evidence for the jury to convict Joseph

of Counts 2, 3, and 4. The jury heard from numerous witnesses that Joseph

represented that he either had, or was applying for, the appropriate licenses, and

that he knew of his obligation to be licensed. The jury also heard the State

Department had, in fact, denied Joseph’s application and the Commerce

Department had revoked his license. Although Joseph asserts that the one Form

4473 that notes “hold for export” demonstrates that he was not willfully involved

with any smuggling or violations of the licensing requirements, the jury heard,

however, that after the licenses were denied Joseph (1) paid Jimy $4,000 before

Jimy paid for the truck, (2) messaged Herve with information about the truck’s

shipment, (3) messaged Dollar about picking up the truck, and (4) messaged Louis

about paying for 200 shotguns. From this evidence, the jury reasonably inferred

that Joseph willfully acted in violation of the licensing requirements, and as to

Count 4, specifically, that Joseph was, at the very least, willfully blind. See Man,
891 F.3d at 1265; Steed, 548 F.3d at 977; 50 U.S.C. § 1705(c); 18 U.S.C. § 554.




                                          7
              Case: 19-11642     Date Filed: 04/09/2020    Page: 8 of 10



      3. Count 5

      Finally, to prove Count 5, the Government had to show Joseph knowingly

made a false statement with respect to information federally licensed firearms

dealers are required to keep. 18 U.S.C. § 924(a)(1)(A). The Government’s

evidence was not so tenuous as to Count 5 as to constitute a miscarriage of justice.

See Tagg, 572 F.3d at 1323. The jury heard that St. Vil met with Jimy at Global

Dynasty and signed paperwork purchasing a gun without ever possessing the

firearm and Joseph was also at Global Dynasty while he and Jimy did the

paperwork. St. Vil also testified that he returned later to complete the paperwork

and provided Joseph—not Jimy—with his identification to support the Form 4473.

Though Jimy’s initial interaction with St. Vil alone may have been insufficient to

infer Joseph had knowledge of the transaction, Joseph’s later transaction in

addition to his knowledge of the record keeping requirements for maintaining his

license—which he acknowledged—does not present such a tenuous factual basis

for his conviction as to constitute a miscarriage of justice. See id.; 18 U.S.C.

§ 924(a)(1)(A).

B. Sequestration

      We review the district court’s finding of whether a sequestration order was

violated for clear error but review the remedy for abuse of discretion. United

States v. Costa, 947 F.2d 919, 927-28 (11th Cir. 1991) (violation); United States v.


                                          8
              Case: 19-11642      Date Filed: 04/09/2020    Page: 9 of 10



Jimenez, 780 F.2d 975, 980 (11th Cir. 1986) (remedy). Once a party invokes the

rule of sequestration, the district court must exclude witnesses from court

proceedings to prevent them from hearing one another’s testimony. Fed. R.

Evid. 615. When a witness violates the rule, the district court may impose

sanctions, including citing the violator for contempt, allowing cross-examination

about the nature of the violation, or, when a party has suffered “actual prejudice”

and there has been a collusion by the witness or counsel to violate the rule, the

court may strike testimony already given or disallow further testimony. United

States v. Blasco, 702 F.2d 1315, 1327 (11th Cir. 1983). Absent such misconduct,

however, allowing cross-examination ordinarily cures the violation by equipping

the factfinder to evaluate the witness’s credibility. United States v. Eyster,

948 F.2d 1196, 1211 (11th Cir. 1991).

      The district court did not clearly err or abuse its discretion in the manner in

which it handled the violation of the sequestration order. The district court asked

Anderson the scope of her discussion with William Posick, to which she stated

their discussion was limited to the generalities of how to clearly discuss the terms

and types of documents she would testify to. Based on her testimony, the district

court did not clearly err in finding this did not constitute the type of collusion

prohibited by the rule because there was no indication that Anderson spoke with

Posick for the purpose of shaping her testimony to match his. See Blasco, 702


                                           9
              Case: 19-11642     Date Filed: 04/09/2020    Page: 10 of 10
F.2d at 1327. Also, because there was no indication of collusion, the district court

did not err in implicitly finding Joseph did not suffer actual prejudice. See id. As

such, the district court did not abuse its discretion in allowing counsel to cross-

examine Anderson as to her and Posick’s discussion and leaving the jury to

conclude the ultimate weight given to her testimony. See Eyster, 948 F.2d at 1211.

                                 II. CONCLUSION

      The district court did not err in denying Joseph’s motion for judgment of

acquittal because the evidence was sufficient for a reasonable juror to conclude he

committed Counts 1 through 4 beyond a reasonable doubt. Similarly, the evidence

was sufficient to support Joseph’s conviction on Count 5 and, therefore, the court

did not commit a miscarriage of justice by allowing it to go to the jury. Second,

the district court did not clearly err in determining the two witnesses’ out-of-court

conversation did not violate the purpose of the rule of sequestration, as they did not

intend to change their testimony, and, in any event, the district court did not abuse

its discretion in allowing any error to be remedied through cross-examination.

Accordingly, we affirm Joseph’s convictions.

      AFFIRMED.




                                          10